Case: 17-20658      Document: 00514687975         Page: 1    Date Filed: 10/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20658                    United States Court of Appeals

                                 Conference Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 18, 2018

UNITED STATES OF AMERICA,                                             Lyle W. Cayce
                                                                           Clerk
                                                 Plaintiff-Appellee

v.

JUAN MANUEL HERNANDEZ-ARTIGA, also known as Ricardo Mendes,
also known as Ernesto R. Rivera, also known as Ricardo Mendes Castro,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-331-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Manuel
Hernandez-Artiga has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Hernandez-Artiga has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20658   Document: 00514687975    Page: 2   Date Filed: 10/18/2018


                               No. 17-20658

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2